UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4477


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDRE MARQUIS MITCHELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (2:10-cr-00033-BR-3)


Submitted:   March 13, 2012                 Decided:   March 20, 2012


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


C. Burell Shella, C. BURELL SHELLA, PC, Durham, North Carolina,
for Appellant.   Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Andre Marquis Mitchell pled guilty, pursuant to a plea

agreement, to conspiracy to distribute and possess with intent

to   distribute       more   than    fifty     grams    of    cocaine    base    and    a

quantity of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 846

(2006).       The district court sentenced Mitchell to 120 months’

imprisonment, followed by five years of supervised release.                            On

appeal, Mitchell’s counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that he could find no

meritorious     issues       for    appeal,     but    questioning      whether     the

district court adequately addressed the sentencing factors set

forth in 18 U.S.C. § 3553(a).                   The Government has moved to

dismiss Mitchell’s appeal, asserting that Mitchell waived his

right to appeal his sentence in his plea agreement.                           We affirm

in part and dismiss in part.

              We review de novo whether a defendant has effectively

waived his right to appeal.                United States v. Marin, 961 F.2d

493, 496 (4th Cir. 1992).               An appellate waiver must be “the

result of a knowing and intelligent decision to forgo the right

to appeal.”       United States v. Broughton-Jones, 71 F.3d 1143,

1146   (4th    Cir.    1995)   (internal       quotation      marks     and    citation

omitted).        To    determine      whether     a     waiver    is    knowing     and

intelligent,      we    examine     “the     totality    of    the     circumstances,

including the experience and the conduct of the accused, as well

                                           2
as the accused’s educational background and familiarity with the

terms of the plea agreement.”                  United States v. General, 278

F.3d 389,      400    (4th    Cir.    2002)    (internal         quotation      marks     and

citation     omitted).        Generally,       if    a   court     fully      questions     a

defendant regarding the waiver of his right to appeal during the

Rule   11    colloquy,      the   waiver   is       both    valid    and      enforceable.

United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005).

              Upon review of the plea agreement and the transcript

of the Fed. R. Crim. P. 11 hearing, we conclude that Mitchell

knowingly      and    voluntarily       waived       his    right        to   appeal      his

sentence.      In the plea agreement, Mitchell agreed to waive the

right “to appeal whatever sentence is imposed . . . reserving

only   the    right    to    appeal    from     a    sentence       in   excess      of   the

applicable advisory Guidelines range.”                      As the district court

imposed a sentence within the advisory Guidelines range, the

issue Mitchell seeks to raise on appeal falls within the scope

of his appellate waiver.             Accordingly, we grant the Government’s

motion to dismiss in part and dismiss Mitchell’s appeal of his

sentence.

              The waiver provision, however, does not preclude this

court’s      review   of     Mitchell’s       conviction         pursuant      to    Anders.

Prior to accepting a guilty plea, a trial court must conduct a

plea   colloquy       in     which    it   informs         the    defendant         of,   and

determines that the defendant comprehends, the nature of the

                                           3
charge to which he is pleading guilty, any mandatory minimum

penalty, the maximum possible penalty he faces, and the rights

he is relinquishing by pleading guilty.                 Fed. R. Crim. P. 11(b);

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

Additionally,      the     district      court     must     ensure     that      the

defendant’s plea was voluntary and did not result from force,

threats, or promises not contained in the plea agreement.                       Fed.

R. Crim. P. 11(b)(2).

            We   find    that   the    district    court    complied   with      the

requirements of Rule 11.              In accordance with Anders, we have

reviewed the record and have found no meritorious issues for

appeal.    We therefore affirm Mitchell’s conviction.

            This court requires that counsel inform Mitchell, in

writing,   of    his    right   to    petition    the    Supreme   Court   of    the

United States for further review.                If Mitchell requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move in this court for leave to

withdraw from representation.            Counsel’s motion must state that

a copy thereof was served on Mitchell.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                              AFFIRMED IN PART;
                                                              DISMISSED IN PART


                                         4